Gardner, J.
The defendant was in possession of the piano at the time it was replevied. He claimed to be an innocent purchaser of the same from one Nannie T. Elliott, who said that she owned the piano. The plaintiff attempted to show title in himself by a transfer and assignment to him by “ Walbridge Brothers ” of all their right, title, and interest in one “ Emerson piano, style C, No. 30964, and one piano stool, specified in a certain lease dated Feb’y 6, 1883, and numbered 4172.” The plaintiff failed to show any title in “ Walbridge Brothers.” He had not shown possession of the piano, and delivery to him. The assignment was inadmissible.
The note given by S. K. Elliott to the Boston Loan Company for $175, and the indorsement upon the note, were each signed “Nannie T. Elliott per S. K. Elliott, Atty. under seal.” The *542plaintiff also offered the lease from Walbridge Brothers, signed as follows: “ Witness my hand and seal, Nannie T. Elliott by S. K. Elliott, Atty.” There was no evidence of the existence of any written power of attorney from Nannie T. Elliott to S. K. Elliott, nor that she knew that he had executed any papers in her name, nor that she had ratified their execution. The possession of the piano by Nannie T. Elliott, and its sale by her to the defendant, would create no presumption of authority in S. K. Elliott to act for her, or of her ratification of his past acts. Combs v. Scott, 12 Allen, 493. The several papers purporting to be executed by S. K. Elliott as attorney for Nannie T. Elliott were properly rejected. When these papers were excluded, it is difficult to see what evidence there was in the case, upon which the plaintiff could maintain his action. There was no evidence showing the identity of the piano. The plaintiff failed to show what was meant by “ Emerson piano, style C, No. 30964,” and there was no evidence by which it could be inferred that there was only one of this kind of piano. The plaintiff failed to prove that the defendant had possession of the identical property claimed by the plaintiff.
After rejecting the written evidence offered, the Superior Court properly refused to give the ruling requested, and rightly ruled that the evidence introduced was insufficient to sustain the plaintiff’s case.

Exceptions overruled.